Per Curiam.
This case was first tried at the May 1965 Civil Session of Gaston, and at the close of plaintiff’s evidence the court, on motion of defendants, entered a judgment of compulsory nonsuit. On appeal we reversed the judgment of compulsory nonsuit, 265 N.C. 404, 144 S.E. 2d 241. Reference is hereby made to that decision for a detailed statement of plaintiff’s evidence.
The jury, under application of well-settled principles of law, found by its verdict that plaintiff was injured and his automobile damaged by the negligence of defendant Hatten as alleged in the complaint, and that the plaintiff by his own negligence contributed to his injury and damage as alleged in the answer. A careful examination of plaintiff’s assignments of error discloses no new question or feature requiring extended discussion. Neither reversible nor prejudicial error has been made to appear. All plaintiff’s assignments of error are overruled, and the verdict and judgment will be upheld.
No error.